Defendant appeals from an order of the Children’s Court, Nassau County (designated in the notice of appeal as “the final judgment”), adjudging him to be the father of a child expected to he born out of wedlock and directing him to pay $2.50 a week toward the expense of confinement. Order reversed on the law and the facts, without costs, and new trial ordered. No foundation was laid for the receipt in evidence of the certificate of the doctor as to the duration of the pregnancy. It was pure hearsay which cannot be said, on this record, not to have influenced the Trial Judge to find defendant responsible for the pregnancy, notwithstanding the testimony of his witnesses that they had had intercourse with the complainant and that they so testified after they had been threatened by the Trial Judge with arrest if they would give such testimony. In the absence of denial by the complainant of the specific acts of *861intercourse testified to by the witnesses, the finding of defendant’s responsibility for the pregnancy was not warranted, and was against the weight of the evidence. Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ., concur.